Citation Nr: 0801092	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-06 580A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
right wrist disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also generally referred to as a "travel 
Board" hearing.  He argued his right wrist condition warrants 
a higher rating.  And as will be discussed, the Board concurs 
and is granting a higher rating (indeed, the maximum possible 
rating under DC 5214), which is a full grant of the benefits 
he is requesting.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

Since the Board is granting the veteran's request for a 
higher 50 percent rating for his right wrist disability, the 
maximum possible schedular rating, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  Even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; cf. 
Bernard v Brown, 4 Vet. App. 384 (1993).

The Board also points out that, during the May 2007 travel 
Board hearing, the veteran's representative explicitly 
indicated the veteran was not claiming in this appeal that he 
has a left wrist disability as a residual of his right wrist 
condition.  Rather, according to the representative, they are 
planning to file a separate claim at the RO for the left 
wrist disability.  Therefore, since this additional claim has 
not been adjudicated by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2007).

And as for the remaining claim for a TDIU, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

The veteran has right wrist arthrodesis, dorsal tenosynovitis 
of the extensor digitorum communis, grip strength weakness, 
and only 8 degrees of dorsiflexion.  In addition, a VA 
examiner has indicated that repetitive use of this wrist 
causes additional functional impairment (more weakness, etc.) 
above and beyond the limitation of motion already 
contemplated by the governing rating criteria.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating for the 
veteran's right wrist disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5214 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Statutes and Regulations

VA determines disability evaluations by the application of a 
schedule of ratings based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. §§ 4.7, 4.21.  VA resolves all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 4.3.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

The veteran's right wrist disability is rated under 38 C.F.R. 
§ 4.71a, DC 5214, for ankylosis.  For all intents and 
purposes, this means his right wrist joint is completely 
immobile in either a favorable or unfavorable fixed position 
(surgically fused in this case).  Ankylosis means a 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (quoting from 
Stedman's Medical Dictionary 87 (25th ed. 1990).

The veteran also is right-handed, so his right wrist 
disability is affecting his dominant, i.e., major upper 
extremity.

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.  A 40 percent rating requires ankylosis of the 
major wrist in any other position, except favorable.  And a 
50 percent rating requires unfavorable ankylosis of the major 
wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  See 38 C.F.R. § 4.71a, DC 5214.  A note in 
this regulation indicates that extremely unfavorable 
ankylosis will be rated as loss of use of the hand under DC 
5125.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," 
such as during prolonged or repetitive use, and assuming 
these factors are not already contemplated in the governing 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.

VA will assign an extraschedular evaluation if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Whether the Veteran is Entitled to a Higher Rating

Historically, a March 1975 rating decision granted service 
connection for residuals of a right carpo navicular fracture 
and assigned an initial 10 percent evaluation with a 
retroactive effective date of August 6, 1974.  A more recent 
June 1993 decision assigned a higher 40 percent rating with a 
retroactive effective date of October 1, 1989 (except when 
the veteran had a temporary 100 percent rating following 
surgery).  The higher 40 percent rating was based on the fact 
that his right wrist was ankylosed surgically at 10 degrees 
of dorsiflexion.  He wants an even higher rating.  

Private outpatient treatment records from June 2005 show an 
arthrodesed right wrist in the neutral position with swelling 
around the third dorsal compartment, pain over the mid 
portion of the right wrist joint, grip strength weakness of 
the right upper extremity, and full range of motion of the 
finger and distal palmar crease.  The private examiner 
diagnosed status post arthrodesis of the right wrist with 
chronic tendonitis.  

VA afforded the veteran a compensation examination in January 
2004 to assess the severity of his right wrist condition.  
The objective findings included arthrodesis of the right 
wrist in a neutral position with respect to radial and ulnar 
deviation and 8 degrees of dorsiflexion.  The veteran also 
had -10 degrees of full supination and full pronation.  His 
index through little finger to the distal palmar crease 
demonstrated full range of motion and full opposition of his 
thumb to his little finger.  Grip strength was measured at 60 
pounds on the right, so only 1/2 of the 120 pounds measured on 
the left.  The neurovascular status of the right wrist 
was intact.  X-rays revealed a solid arthrodesis of the right 
wrist involving the proxial distal carpal row to the distal 
radius with 8 degrees of dorsiflexion.  There was evidence of 
fracture or dislocations.  

The VA compensation examiner diagnosed status post navicular 
fracture of the right wrist in satisfactory position, with 
multiple surgeries resulting in arthrodesis, dorsal 
tenosynovitis  of the extensor digitorum communis, and 
weakness of grip strength in the upper right extremity.

Based on the results of that examination, the Board finds 
that the veteran's right wrist disability only warrants a 40 
percent rating as there is no evidence of unfavorable 
ankylosis of this wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.  But also considering the 
DeLuca criteria, this VA examiner confirmed the veteran had 
progressively increasing weakness in this wrist from 
repetitive material handling.  Consequently, the examiner 
opined that "with a reasonable degree of medical probability 
[the veteran] would have difficulty with both repetitive fine 
and gross motor manipulation of the right upper extremity 
due to the arthrodesis of his right wrist and dorsal 
tenosynovitis."  So repetitive use of this wrist causes 
additional functional impairment above and beyond the 
limitation of motion already contemplated by his current 40 
percent rating.  Hence, his right wrist disability warrants 
an additional 10 percent (i.e., a higher 50 percent rating) 
based on the DeLuca factors.

This higher 50 percent rating for a major wrist disability, 
as mentioned, is the maximum rating allowed under DC 5214.  
See again AB, 6 Vet. App. at 38-39.  And because the rating 
increase to this level is the highest permissible schedular 
evaluation, and the veteran may still want an even higher 
rating, VA adjudicators also must consider referring his case 
to the Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board, however, already is remanding his TDIU claim to 
determine whether he should receive this extra-schedular 
consideration, so this matter will be addressed on remand.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See, too, 
VAOPGCPREC 6-96.


ORDER

A higher 50 percent rating is granted for the right wrist 
disability, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

The veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his right wrist disability.  During his May 2007 travel Board 
hearing, he alleged that he had been incapable of maintaining 
substantially gainful employment since October 2003.

The veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

There are percentage requirements for a total disability 
rating:  (1) a single service-connected disability rated as 
100 percent disabling; or (2) the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and sufficient additional disability for a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a).



But even if the ratings for his disabilities fail to meet 
these threshold minimum percentage requirements of § 4.16(a), 
the veteran may still receive a TDIU on an extra-scheduler 
basis - provided it is still shown he is incapable of 
obtaining and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.



Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the veteran's service-
connected disabilities are:  status post surgical fusion, 
right wrist, residuals of fracture of the carpal/navicular 
bone, with ankylosis, other than favorable, status post 
removal of hardware - now rated as 50-percent disabling (as 
of this Board decision); and strain, right thumb, metacarpal 
phalangeal joint - noncompensable (i.e., 0-percent 
disabling).

Thus, the veteran does not satisfy the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a) because, although 
he has at least one service-connected disability rated 40 
percent or higher, his combined rating is not at least 
70 percent.  See 38 C.F.R. § 4.25, the combined ratings 
table.  Nevertheless, as mentioned, the Board must consider 
whether he may still receive a TDIU on an extra-scheduler 
basis - provided it is established he is incapable of 
obtaining and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus far, there are various clinical findings of record 
providing some insight into the veteran's capacity for 
gainful employment, in relation to his service-connected 
disabilities, though without necessarily resolving this 
issue.

During a compensation examination in January 2004, an 
orthopedic examiner considered the impact of the veteran's 
right wrist condition on his ability to continue employment 
at the U.S. Postal Service.  The VA examiner noted that 


the veteran's right wrist condition would not be the soul 
source of unemployability as he would be capable of gainful 
employment with modifications to his right upper extremity.  
But this examiner also found that repetitive use of the 
veteran's right wrist causes additional functional impairment 
above and beyond the limitation of motion already 
contemplated in the governing rating criteria.

This same orthopedist (now a private physician) opined in 
September 2003 that "with a reasonable degree of medical 
probability [the veteran's] right wrist condition would 
preclude any type of gross refined motor manipulation for his 
right upper extremity in reference to gainful employment."  
It does not appear, however, the RO considered this private 
medical opinion when adjudicating this case.

Testimony from the veteran and medical records show the 
veteran worked as a distribution clerk sorting mail for the 
U.S. Postal Service before his right wrist surgery in October 
1989.  As early as his RO hearing in July 1991, he indicated 
that he had problems at work after the operation in October 
1989 because he could not sort the mail and had to work at a 
window or on the phone.  He also noted that the U.S. Postal 
Service had attempted to fire him due to his disability, as 
he was not as productive after the operation.  Records show 
he worked for the U.S. Postal Service from 1984 to October 
2003.

In July 2003, the U.S. Postal Service issued a notice 
proposing to remove the veteran from his position based on 
the charges in the notice.  Indeed, the U.S. Postal 
Inspection Service had conducted surveillance of the veteran 
after he claimed seven days of medical leave due to a wrist 
pain flare-up.  However, the video surveillance showed him 
cleaning his bike with a towel in his right hand and then 
driving his motorcycle to Savannah, Georgia.  He alleged that 
he had permission to take medical leave and to ride his 
motorcycle.  However, his physician did not excuse him from 
work and the physician noted that riding a motorcycle was 
"not consistent with acute flare-ups" as he had claimed.  
By mutual agreement of the veteran and the U.S. Postal 
service, he resigned in October 2003 with full retirement 
benefits.

During his May 2007 travel Board hearing, the veteran 
testified that he has a "mediocre job" making $10,000 per 
year when he used to make $60,000 per year.  Hence, there are 
questions of whether his current employment is merely 
marginal, rather than substantially gainful, since he makes 
less than half of the usual remuneration as he did at the 
U.S. Postal Service.  Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).

Further, in light of the conflicting opinions by the same 
orthopedist concerning the veteran's capacity for employment 
(or lack thereof), the Board is remanding this case to the RO 
for extraschedular consideration.  

1.  Determine whether the veteran is 
entitled to 
extra-schedular consideration - including 
for a TDIU, under 38 C.F.R. § 3.321(b)(1) 
and § 4.16(b).

2.  If this claim is not granted to his satisfaction, 
prepare an SSOC and send it to him and his 
representative. Give them time to respond before 
returning this claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


